SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act December 7, 2012 Date of Report (Date of Earliest Event Reported) Commission File No. 000-54300 RELIABRAND INC. (Exact name of Registrant as specified in its charter) Nevada, USA 75-3260541 (State of Incorporation) (IRS Employer Identification No.) 430 Banks Road, Suite 100, Kelowna, BC Canada V1X 6A3 (Address of principal executive offices)(Zip Code) Company's telephone number, including area code: (778) 478-9997 1 ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 7, 2012, Colleen Preksto was terminated from her position as Chief Operating Officer of Reliabrand Inc., effective immediately. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. RELIABRAND INC. December 11, 2012 /s/ Antal Markus Antal Markus, CEO 2
